DISMISS and Opinion Filed October 28, 2019




                                           S   In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                        No. 05-19-00354-CV

          THE ACCOUNTS RETRIEVABLE SYSTEM, INC. ASSIGNEE OF
        CHASE MANHATTAN BANK USA, N.A. SUCCESSOR IN INTEREST TO
                   BANK ONE DELAWARE, N.A., Appellant
                                   V.
             WEI CHIN LIN AND BANK OF AMERICA, N.A., Appellees

                        On Appeal from the County Court at Law No. 2
                                    Dallas County, Texas
                            Trial Court Cause No. CC-18-03587-B

                              MEMORANDUM OPINION
                Before Chief Justice Burns, Justice Whitehill, and Justice Nowell
                                Opinion by Chief Justice Burns
       We REINSTATE this appeal.

       The Court questioned its jurisdiction over this appeal as it appeared the judgment was not

final or otherwise subject to an interlocutory appeal. At the Court’s request, appellant filed a letter

brief addressing our concern.

       Generally, appellate courts have jurisdiction only over appeals from final judgments. See

Lehmann v. Har-Con Corp., 39 S.W.3d 191, 195 (Tex. 2001). A final judgment is one that

disposes of all parties and claims. See id.

       After the trial court signed an order dissolving a writ of garnishment, both Wei Chin Lin

and Bank of America filed motions in the trial court seeking attorney’s fees from appellant. By
order signed February 18, 2019, the trial court granted Wei Chin Lin’s motion and awarded

attorney’s fees to counsel for Wei Chin Lin. It appears that Bank of America’s motion for

attorney’s fees from appellant remains pending before the trial court. Although Bank of America

and appellant filed an agreed motion for nonsuit, the clerk’s record does not contain an order of

nonsuit. See Farmer v. Ben E. Keith Co., 907 S.W.2d 495, 496 (Tex. 1995) (when party moves to

nonsuit its claims, appellate timetable runs from signing of judgment or order disposing of those

claims or parties).

       In its letter brief, appellant asked the Court to abate this appeal “with instructions to the

trial court to enter a final order.” By order dated August 16, 2019, we abated this appeal and gave

appellant thirty days to obtain an order on the agreed motion for nonsuit and to have a supplemental

clerk’s record filed containing any such order. As of today’s date, a supplemental clerk’s record

has not been filed and the Court has had no further correspondence from appellant.

       The record before this Court does not contain a final judgment. Accordingly, we dismiss

this appeal for want of jurisdiction. TEX. R. APP. P. 42.3(a).




                                                   /Robert D. Burns, III/
                                                   ROBERT D. BURNS, III
                                                   CHIEF JUSTICE

190354F.P05




                                                –2–
                                      S
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                     JUDGMENT

 THE ACCOUNTS RETRIEVABLE                         On Appeal from the County Court at Law
 SYSTEM, INC. ASSIGNEE OF CHASE                   No. 2, Dallas County, Texas
 MANHATTAN BANK USA, N.A.                         Trial Court Cause No. CC-18-03587-B.
 SUCCESSOR IN INTEREST TO BANK                    Opinion delivered by Chief Justice Burns.
 ONE DELAWARE, N.A., Appellant                    Justices Whitehill and Nowell participating.

 No. 05-19-00354-CV       V.

 WEI CHIN LIN AND BANK OF
 AMERICA, N.A., Appellees

      In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

       It is ORDERED that appellees WEI CHIN LIN AND BANK OF AMERICA, N.A.
recover their costs of this appeal from appellant THE ACCOUNTS RETRIEVABLE SYSTEM,
INC. ASSIGNEE OF CHASE MANHATTAN BANK USA, N.A. SUCCESSOR IN INTEREST
TO BANK ONE DELAWARE, N.A.


Judgment entered October 28, 2019




                                            –3–